Acknowledgment
The amendment filed on January 28, 2022 responding to the Office Action mailed on November 10, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 9-14 and 16-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0111357 (Kawaguchi) and 2020/0150481 (You) or in the alternative over Kawaguchi, You and U.S. 2019/0333978 (Lee).
Regarding claim 9 Kawaguchi discloses at annotated Figure 2 a flexible organic light emitting diode (OLED) module stacked structure, 1 [0032-33], comprising: 

    PNG
    media_image1.png
    609
    711
    media_image1.png
    Greyscale
a substrate 10 [0039]; 
a thin film transistor (TFT) array layer, 4 [0038], disposed on the substrate, as shown; 
an OLED element layer, 5 [0038], disposed on the TFT array layer, as shown; 
a thin film encapsulation layer, 6 [0038], disposed on the OLED element layer, as shown, the thin film encapsulation layer entirely covering the OLED element layer, as shown; 
a cover plate, 41 [0044], disposed at one end of the thin film encapsulation layer, as shown; and 
a foam layer, 8 [0039], disposed on one side of the substrate away from the TFT array layer, as shown.
Kawaguchi does not teach an outer lead reinforcing plate is disposed on one side of the foam layer away from the substrate.

    PNG
    media_image2.png
    602
    624
    media_image2.png
    Greyscale
You is directed to flexible OLED displays.  At Figure 4A, You teaches a foam layer, 138A [0071-72], disposed on one side of the substrate, 110 [0060], away from the TFT layer, 112 [0036] e.g. gate in panel, wherein an outer lead reinforcing plate, 140 [0049], is disposed on one side of the foam layer, 138A, away from the substrate, 110.
At [0061], You teaches:

    PNG
    media_image3.png
    602
    624
    media_image3.png
    Greyscale
[0061] The flexible display device 100 according to the embodiment of the present disclosure may include the support member 140, which supports the flexible substrate 110, and maintains a radius of curvature of the bending area BA.
At [0067-68], You teaches:
[0067] When the length D of the second support member portion 140B is less than 200 μm, the lengths, d, of the first and third bending areas BA1 and BA3 may be reduced corresponding to the length D of the second support member portion 140B. In the flexible display device 100 according to the embodiment of the present disclosure in this case, stress caused by bending may be generated in the first bending area BA1 and the third bending area BA3 and, as such, may be concentrated on a certain area including the first bending area BA1 and the third bending area BA3. When bending stress is concentrated on a certain area including the first bending area BA1 and the third bending area BA3, stress may be concentrated on the conductive lines 118 formed on portions of one surface of the flexible substrate 110 in the first bending area BA1 and the third bending area BA3. When the conductive lines 118 are subjected to repeated bending strain, the conductive lines 118 may lose functions thereof, and electrical short circuit or mechanical breakage may occur. Line breakage may be concentratedly generated in the first bending area BA1 and the third bending area BA3, or may be generated in the neutral plane of the bending area BA.
[0068] Furthermore, when stress caused by bending is concentrated on the first bending area BA1 and the third bending area BA3, the portion of the first support plate 120A disposed adjacent to the first bending area BA1, the portion of the flexible substrate 110 in the first area 101, the portion of the second support plate 120B 
At [0071-72], You teaches:
[0071] The adhesive layers 138A, 138B may include a pressure-sensitive adhesive, a foam type adhesive, a liquid adhesive, a light-curable adhesive or may be any other suitable adhesive material or combination of adhesive materials. In some embodiments, the adhesive layers 138A, 138B may be made of a compressible material. When the adhesive layers 138A, 138B are made of a compressible material, the adhesive layers 138A, 138B may function as buffering members in areas to which the adhesive layers 138A, 138B are adhered.
[0072] For example, the materials of the adhesive layers 138A, 138B may be compressible. The adhesive layers 138A, 138B may have a multilayer structure. In this case, the multilayer structure may further include a buffering layer interposed between upper and lower adhesive layers. For example, the buffering layer may include a polyolefin foam, but is not limited thereto. The adhesive layers 138A, 138B may be disposed at one or more of the upper and lower surfaces portions 140A, 140B of the support member 140.
Examiner understands You teaches the extension of the support plate, 140 by an suitable amount D (greater than 200 microns), mitigates stress concentration in the first and second bending areas, BA1 and BA2, thus reducing the stress on the interconnect, 181, resulting in improved reliability, i.e. less breakage.
Taken as a whole, the prior art is directed to improvements in OLED displays.  You teaches a support plate disposed on one side of a foam layer away from a substrate mitigates the stress concentration in the outer leads resulting in less mechanical failure of the interconnect.  An artisan would find it desirable to improve the interconnect reliability.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
If it is determined that You does not teach an outer lead reinforcing plate is disposed on one side of the foam layer away from the substrate, Examiner notes that Lee is directed to improvements in flexible OLED displays.  Lee teaches at Figure 4 and 12, 

    PNG
    media_image4.png
    506
    615
    media_image4.png
    Greyscale
a substrate, 110 [0033, 44]; 
a thin film transistor (TFT) array layer, TFT, disposed on the substrate, as shown in Figure 4; 
an OLED element layer, OLED, disposed on the TFT array layer, as shown in Figure 4; 
a thin film encapsulation layer, 150 [0052], disposed on the OLED element layer, as shown, the thin film encapsulation layer entirely covering the OLED element layer, as shown; 

    PNG
    media_image5.png
    734
    718
    media_image5.png
    Greyscale
an adhesive layer, 500A [0085], disposed on one side of the substrate away from the TFT array layer, as shown, 
wherein an outer lead reinforcing layer, 700 [0084], is disposed on one side of the adhesive layer away from the substrate as shown.
Taken as a whole the prior art is directed to flexible OLED devices.  Lee teaches that an outer lead reinforcing plate is disposed on the adhesive layer. You teaches that a foam layer is a suitable substitution for an adhesive layer for a flexible OLED display.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to substitute foam for the adhesive layer in Lee’s device resulting in an outer lead reinforcing plate is disposed on one side of the foam layer away from the substrate, because You teaches that the adhesive layer may be foam and doing so amounts to the substitute of art recognized equivalents, See MPEP 2144 and because the combination of familiar elements according to known methods is likely KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 10 which depends upon claim 9, Kawaguchi discloses a touch panel, 39 [0043], wherein the touch panel is disposed on the thin film encapsulation layer, 6 as shown.
Regarding claim 11 which depends upon claim 10, Kawaguchi discloses a polarizing plate, 40 [0043], wherein the polarizing plate is disposed on the touch panel, 39 as shown.
Regarding claim 12 which depends upon claim 11, Kawaguchi discloses an optically clear adhesive (OCA), A1-A3 [0033], is disposed among the thin film encapsulation layer, the touch panel, the polarizing plate, and the cover plate for adhering them together, as shown.
Regarding claim 13 which depends upon claim 9, Kawaguchi discloses a material of the substrate comprises polyimide at [0048].
Regarding claim 14 which depends upon claim 9, Kawaguchi discloses the foam layer is made of a combination of foam, copper, and graphite at [0041].
Regarding claim 16 which depends upon claim 9, Kawaguchi discloses the cover plate is a glass plate at [0044].
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17 the prior art fails to disclose a manufacturing method of a flexible organic light emitting diode (OLED) module stacked structure, adhering a protective film onto one side of the substrate away from the TFT array layer; S50: chamfering the substrate; S60: adhering a cover plate on one side of the substrate adjacent to the TFT array layer; S70: removing the protective film from the substrate; S80: adhering a foam layer onto one side of the substrate away from the TFT array layer; and S90: bending a bonding pad after adhering an outer lead reinforcing plate and a chip on film (COF) on one side of the foam layer away from the substrate.
Claims 18-20 depend directly or indirectly on claim 17 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner is unpersuaded that the rejection of claim 9 is reversible error.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893